Citation Nr: 1340926	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-02 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral knee disorders.

2.  Whether new and material evidence has been received with respect to a claim of service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1986 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for bilateral knee and glaucoma disorders.  The Veteran timely appealed that decision.

The Board considers the claims to be reopened and the reopened service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By May 1997 and February 2003 decisions, a claim of service connection for a bilateral knee disorders/pain was denied and then denied being reopened, respectively; the Veteran did not appeal either decision.

2.  New evidence that tends to substantiate the claim of service connection for bilateral knee disorders has been received since the 2003 denial.

3.  By May 1997 decision, a claim of service connection for glaucoma was denied; the Veteran did not appeal.

4.  New evidence that tends to substantiate the claim of service connection for glaucoma has been received since the 1997 denial.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of service connection for bilateral knee disorders.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received to reopen a claim of service connection for glaucoma.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

As the instant decision reopens the bilateral knee and glaucoma claims and remands them for further development, no further discussion of VCAA compliance of that issue is required at this time.

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Bilateral Knee Disorders

In May 1997, service connection for bilateral knee pain was denied because "there was no objective evidence of any chronic condition or permanent residuals for which service connection may be granted."  The Veteran was informed of that decision in a May 1997 letter; she did not submit any new evidence with respect to her bilateral knees or a notice of disagreement with that May 1997 decision within one year of that notification letter.

In September 2002, the Veteran submitted a claim to reopen service connection for bilateral knee disorders.  Subsequently, that claim to reopen was denied in a February 2003 rating decision because "it essentially duplicates evidence which was previously considered and is merely cumulative and redundant."  

The Board notes that this reasoning is quite odd considering that the Veteran underwent a VA examination in August 2002, at which time she was diagnosed with bilateral "knee pain which began in the service, and it is most likely related to valgus deformities of both her knees."  The examiner additionally rendered the following opinion, which appears to relate the bilateral knee disorders to service and to her service-connected foot disabilities: "The Veteran's knee disability is related to patellar chondromalacia as well as bilateral valgus deformities of the knees which are service-related or service-connected and which are aggravated by her chronic foot problems."  The Board notes that this evidence hardly seems to be cumulative and redundant evidence.  

However, the Veteran was informed of that decision to deny reopening of her bilateral knee claims in a February 2003 letter and the Veteran did not submit any new evidence or a notice of disagreement with that February 2003 rating decision within one year of that notification.  

As no new and material evidence was received within the appeal period following the May 1997 and February 2003 rating decisions, those decisions became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Additionally, no new service department records have been associated with the claims file that were not already of record at the time of the May 1997 rating decision; thus, a de novo review of the record is not required in this case.  See 38 C.F.R. § 3.156(c) (2013).  

Moreover, the Veteran was appropriately notified of the May 1997 and February 2003 rating decisions in the May 1997 and February 1997 letters, and no notices of disagreement were received within one year of such notifications, respectively.  Accordingly, the May 1997 and February 2003 rating decisions are considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Therefore, new and material evidence is required to reopen the claim of service connection for bilateral knee disorders.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

As the February 2003 decision did not reach the merits of the claim, the Board notes that in order to reopen service connection for the Veteran's claimed bilateral knee disorders merely showing evidence of a chronic condition or permanent residuals would suffice as new and material evidence in this case, given the reason for the May 1997 denial.  

On appeal, the Veteran has asserted that her bilateral knee disorders have worsened due to her lumbar spine and bilateral foot disorders.  Given these statements, the Veteran was afforded a VA examination for her bilateral knees; eventually-as the Veteran was assigned abroad in Germany for 5 years for her job-a private German physician performed the VA examination.  That orthopedic examination noted that there was "medial gonoarthrosis, grade 1, both sides."  

While noting that the June 2008 German examination-which is subsequently translated to English-appears to be slightly unclear as to whether the above noted diagnosis relates to the Veteran's knees, by resolving doubt in her favor, the Board finds that such constitutes new and material evidence, as it relates directly to the question of whether she has bilateral knee disorders at the present time.  The evidence raises a reasonable possibility of substantiating the claim, and has been adjudged as meeting the minimal threshold under McLendon v. Nicholson, 20 Vet App. 79, 81 (2006), as necessitating a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.

Glaucoma

In May 1997, service connection was denied at that time because the "VA exam[ination] provides no diagnosis of glaucoma."  The November 1996 VA examination noted that the Veteran was "glaucoma suspect," but a follow up VA eye examination in December 1996 did not diagnose glaucoma at that time; the Veteran was noted as having "increased cup-to-disc ration with a normal intraocular pressure and normal visual fields."  The Veteran was informed of the May 1997 denial in a May 1997 notification letter.  She did not submit any new evidence with respect to her glaucoma claim until she filed to reopen service connection in October 2006, nor did she submit a notice of disagreement with the May 1997 rating decision within the one year after she was notified of that decision.

As no new and material evidence was received within the appeal period following the May 1997 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Additionally, no new service department records have been associated with the claims file that were not already of record at the time of the May 1997 rating decision; thus, a de novo review of the record is not required in this case.  See 38 C.F.R. § 3.156(c) (2013).  

Moreover, the Veteran was appropriately notified of the May 1997 rating decision in the May 1997 letter, and no notice of disagreement was received within one year of such notification.  Accordingly, the May 1997 rating decision is considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Therefore, new and material evidence is required to reopen the claim of service connection for glaucoma.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since May 1997, the record demonstrates that a private June 2008 ophthalmological examination, provided by a private German physician in lieu of a VA examination as she was stationed abroad for her job, demonstrates that she had "a history of open angle glaucoma treated since 2007 with eye drops."

Accordingly, the Board finds that the above-referenced evidence constitutes new and material evidence, as it relates directly to the question of whether the Veteran has a current diagnosis of glaucoma, which is part of the reason she was denied service connection in May 1997.  The evidence raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.



ORDER

New and material evidence having been received, the claim of service connection for bilateral knee disorders is reopened, and to that extent only is the appeal granted.

New and material evidence having been received, the claim of service connection for glaucoma is reopened, and to that extent only is the appeal granted.


REMAND

As discussed above, the Veteran's orthopedic examination was conducted by a German physician, and it is unclear whether the diagnosis of "medial genoarthrosis, grade 1, both sides" relates to the Veteran's knees or not.  Additionally, the Board notes that no medical opinion was obtained regarding the Veteran's contentions as to secondary service connection to her lumbar spine and bilateral feet disabilities, or even a medical opinion with regards to direct service connection.  

Likewise, the June 2008 German eye examination does not address whether the noted glaucoma, which has been treated since 2007, is related to service, as contended by the Veteran.  

Accordingly, the Board finds that a remand of these two reopened claims is necessary in order to obtain new VA examinations which adequately address the Veteran's contentions regarding relationship to service or service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Hampton VA Medical Center, or any other VA medical facility that may have treated the Veteran, since September 2006 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that she may have had for her bilateral knee or glaucoma disorders, which is not already of record, to include any private treatment she may have received while in Germany.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of her claimed bilateral knee disorders.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

For any bilateral knee disorders found, including any arthritic conditions thereof, the examiner should indicate whether it as likely as not (50 percent or greater probability) that it had its clinical onset in or is otherwise related to military service, to include the December 1994 instance of left knee pain and possible tendonitis at that time.  

If not, the examiner should indicate whether any bilateral knee disorder found, including any arthritic condition thereof, is more likely, less likely, or at least as likely as not caused by her service-connected lumbar spine, bilateral feet, or the combined/aggregated effects of those disabilities, to include any altered gait and/or weightbearing.

The examiner should additionally address whether the Veteran's bilateral knee disorders, to include any arthritic conditions thereof, are aggravated by her service-connected lumbar spine, bilateral feet, or the combined/aggregated effects of those disabilities, to include any altered gait and/or weightbearing.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner should discuss the November 1996 and August 2002 VA examinations and those VA examiners' conclusions therein, as well as the June 2008 German examination findings.  The examiner should additionally address the Veteran's lay assertions that her pain began in service and any lay statements with respect to the continuity of symptomatology during and after discharge from service in the record.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA eye examination with an ophthalmologist in order to determine the current nature and severity of the Veteran's glaucoma.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.  

The examiner should report the Veteran's central visual acuity of the eyes and the visual field of the eyes using Goldman Chart testing with the measurements provided for all relevant quadrants in the eyes, including any notations of diplopia if appropriate.  The completed Goldman charts must be included with the examination report.  

The examiner should then opine as to whether any glaucoma, including open angle glaucoma, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is related to military service.  

In so discussing, the examiner should specifically address the August 1996 service treatment record which the Veteran asserts is evidence of glaucoma in service, as well as any other relevant service treatment records.  The examiner should additionally address the 1996 VA examinations, as well as the most recent June 2008 German ophthalmological examination and the findings therein.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral knee and glaucoma disorders.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


